200 F.3d 884 (5th Cir. 2000)
CHARLES FREEMAN; ROSALYN BROWN, Plaintiffs-Appellees-Cross-Appellantsv.CITY OF DALLAS, Defendant-Appellant-Cross-Appellee.
No. 97-10907
IN THE UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
January 10, 2000

Appeal from the United States District Court for the Northern District of Texas
ON PETITION FOR REHEARING EN BANC
(Opinion August 18, 1999, 5 Cir., 1999, 186 F.3d 601)
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.